                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


  In Re: COOK MEDICAL, INC., IVC      )
  FILTERS MARKETING, SALES            )
  PRACTICES AND PRODUCT               )
  LIABILITY LITIGATION                )                  1:14-ml-02570-RLY-TAB
  ___________________________________ )                  MDL No. 2570
                                      )
  This Document Relates to:           )
                                      )
  Tonya Brand,                        )
  1:14-cv-06018-RLY-TAB               )
  ___________________________________ )


               ENTRY ON PLAINTIFF’S MOTION TO EXCLUDE
             THE TESTIMONY OF BENNETT L. LEVENTHAL, M.D.
       Dr. Bennett L. Leventhal is a psychiatrist who was asked by the Cook Defendants

to conduct a psychiatric evaluation of Plaintiff to determine whether alternate causes may

have caused or contributed to her physical and emotional injuries. In his Expert Report,

Dr. Leventhal concludes that “it does not appear to be the case” that Plaintiff’s filter and

related complications “are the cause of [Plaintiff’s] pain, discomfort, and loss of

function.” (Filing No. 8612-1, Expert Report of Dr. Leventhal at 1). Plaintiff now moves

to exclude his testimony because: (1) he never examined Plaintiff; (2) he failed to state

his conclusions to a reasonable degree of medical certainty; (3) his differential diagnosis

is flawed; and (4) his opinions will not assist the jury in determining a fact in issue. For

the reasons explained below, the court DENIES Plaintiff’s motion.




                                              1
I.     Standard for Expert Testimony

       The admissibility of expert testimony is governed by Rule 702 of the Federal

Rules of Evidence and the principles announced in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993). Specifically, (1) the expert must be

qualified by knowledge, skill, experience, training, or education; (2) the proposed expert

testimony must assist the trier of fact in determining a relevant fact at issue in the case;

(3) the expert’s testimony must be based on sufficient facts or data and reliable principles

and methods; and (4) the expert must have reliably applied the principles and methods to

the facts of the case. Lees v. Carthage College, 714 F.3d 516, 521-22 (7th Cir. 2013); see

also Lapsley v. Xtek, Inc., 689 F.3d 802, 809 (7th Cir. 2012) (“Rule 702 requires that

expert testimony be relevant, reliable, and have a factual basis—requirements that must

be met before the jury is allowed to hear and perhaps be persuaded by the expert

testimony.”). As the proponent of the expert testimony at issue, the Cook Defendants

have the burden of demonstrating the expert’s admissibility. Lewis v. CITGO Petroleum

Corp., 561 F.3d 698, 705 (7th Cir. 2009).

II.    Discussion

       A.     Plaintiff’s Objections

       Plaintiff’s first two objections—that Dr. Leventhal never examined Plaintiff and

that he failed to state his conclusions to a reasonable degree of medical certainty—are

rejected. As to the first objection, Dr. Leventhal never examined Plaintiff because “he




                                              2
was not given the opportunity 1 for an appropriate, direct, clinical examination of

[Plaintiff].” (Filing No. 8612-1, Expert Report of Dr. Leventhal at 1). As to the second

objection, Dr. Leventhal specifically stated that he “was able to use the available

materials to develop opinions to a reasonable degree of medical certainty.” (Id.; see also

id. at 20 (“These opinions are offered to a reasonable degree of medical certainty.”)).

The court now turns to the third objection regarding Dr. Leventhal’s differential

diagnosis.

       Despite Plaintiff’s failure to submit to a clinical examination by Dr. Leventhal, he

was able to construct a differential diagnosis of Plaintiff’s “most likely” psychiatric

disorders based upon Plaintiff’s medical records, two videotaped depositions of Plaintiff,

and the depositions of Plaintiff’s treating physicians; namely, Dr. Mark Rheudasil, Dr.

Thomas Morrison, Dr. Scott Keller, Dr. Phu Thai, and Dr. Richard Reisman. (Id. at 10

(“Based on the available records, it has been possible to construct a psychiatric

differential diagnosis to reflect principal psychiatric disorders most likely to be affecting

Ms. Brand.”); see also id., Appendix 1). He also reviewed the Independent Medical

Examination of Dr. William Turton, an Indianapolis-based physician who is board-

certified in Internal Medicine as well as the reports of Plaintiff’s own experts, Dr.

Gregory Gordon and Dr. Harlan Krumholz. (Id., Appendix 1).

       Dr. Leventhal began his differential diagnosis by stating:

       The differential includes five major categories of psychiatric disorders: 1.
       Somatic Symptom and Related Disorders; 2. Depressive Disorders; 3.

1The parties dispute the reasons why Dr. Leventhal did not conduct a psychiatric evaluation of
Plaintiff.
                                               3
          Substance-Related and Addictive Disorders; 4. Anxiety Disorders; and 5.
          Obsessive Compulsive and Related Disorders. These disorders can co-exist
          so that they both separately, and together, contribute to [Plaintiff’s] clinical
          picture. Within each category of disorder, there are specific syndromes that,
          to varying extents, are reflected in the record of [Plaintiff’s] symptoms; they
          have the strong likelihood of playing a major role in her current clinical
          presentation.
(Id. at 10). He defined each disorder by its DSM-5 2 and ICD 3 codes. He then explained,

based upon the medical documentation before him, that the record indicates Plaintiff

meets the criteria for Somatic Symptom Disorder with the specification Predominantly

Pain that is Persistent and of Moderate Severity, meets at least some of the criteria for

Major Depressive Disorder, Persistent Depressive Disorder, and Opioid Use Disorder,

and might meet four of the criteria for Generalized Anxiety Disorder. (Id. at 11-17). He

reached the following conclusions to a medical degree of certainty:

          [Plaintiff] has a long history of medical and psychiatric problems that
          contribute to her current clinical status.

          1. [Plaintiff] has reported a history of abdominal and other pains that are of
             a similar nature and pattern for approximately twenty years, before and
             after the placement of the vena cava filter and its subsequent
             complications.

          2. [Plaintiff] has psychiatric symptoms and disorders that complicate her
             medical and surgical disorders. These have been present for many years,
             both before and after the placement of her vena cava filter.

          3. [Plaintiff] has a long history of frequent use, and possible misuse, of
             medical services. This does not appear to have changed in relationship to
             the placement of the vena cava filter and its complications.

          4. Despite her many medical symptoms, visits and procedures, [Plaintiff]
             lives an active life that apparently has not been substantially, adversely
             impacted by the placement of the vena cava filter and its complications.
2   Diagnostic and Statistical Manual of Mental Disorders, 5th Edition.
3
    International Classification of Disease.
                                                  4
(Id. at 20).

       Plaintiff argues that Dr. Leventhal “does not use the differential diagnosis to hone

in on the most likely cause of [Plaintiff’s] medical conditions.” (Filing No. 8612, Motion

at 5). In his Expert Report, Dr. Leventhal observed, based on the medical records

provided, that Plaintiff’s excessive behaviors, depression, and anxiety have a

confounding effect on her physical ailments. The court finds, in the circumstances

presented here, that Daubert does not require Dr. Leventhal to identify a single cause of

Plaintiff’s mental (and physical) conditions because the etiology of psychiatric illness is

multi-factorial. Cf. In re Neurontin Marketing Sales Practices & Prod. Liab. Litig., MDL

No. 1629, 2009 WL 3756328, at *9 (Aug. 14, 2009) (“Suicide is a multi-factorial

phenomenon with factors which cannot be ruled out by a testable, established scientific

method.”); see also United States v. Simmons, 470 F.3d 1115, 1123 (5th Cir. 2006)

(noting courts are given broad discretion to determine the reliability of psychiatric,

psychological, or other social science testimony); Jenson v. Eveleth Taconite Co., 130

F.3d 1287, 1297-98 (8th Cir. 1997) (same); Tucker v. SmithKline Beecham Corp., 701

F.Supp.2d 1040, 1063 (S.D. Ind. 2010) (explaining a differential diagnosis “provides a

framework under which all reasonable hypotheses are ruled in as possible causes of a

medical problem and then some of these possible causes are ruled out to the extent

reliable evidence makes it appropriate to do so”). The court therefore finds Dr.

Leventhal’s opinions on Plaintiff’s psychiatric disorders, which are based on his




                                              5
knowledge, skill, education, training, and experience, are sufficiently reliable to present

to a jury.

       B.      Evidence of Opioid Use

       In the event Dr. Leventhal is allowed to testify, Plaintiff seeks the exclusion of any

reference to Plaintiff’s opioid use. As part of his differential diagnosis, Dr. Leventhal

was required to rule in all potential causes of her physical and emotional injuries. See

Joas v. Zimmer, Inc. (In re Zimmer NexGen Knee Implant Prods. Liab. Litig.), 218

F.Supp.3d 700, 716 (N.D. Ill. Oct. 21, 2016) (“A differential etiology requires that an

expert rule in all ‘reasonable’ potential causes before systematically excluding them.”),

aff’d, In re Zimmer NexGen Knee Implant Prods. Liab. Litig., 884 F.3d 746 (7th Cir.

2018). He found there was “ample evidence in the record”—over 18 years of

documented pain medications—to suggest that Plaintiff meets the criterion of Opioid Use

Disorder, which is a cause of the mental health injuries of which she complains. This

evidence is part of her medical record and essential to Dr. Leventhal’s differential

diagnosis. It is admissible. 4

       C.      Assist the Jury

       Plaintiff also argues Dr. Leventhal’s opinions will not assist the jury. The court

does not agree. Dr. Leventhal’s opinions regarding Plaintiff’s mental health conditions

and long-term use pain medications will assist the jury in determining whether Plaintiff’s



4
  Plaintiff raises a Rule 403 objection to this evidence in a footnote. This same objection was
raised in her Motion in Limine No. 14. (Filing No. 8873 at 44). The court will rule on this
objection when it issues its rulings on her Motion in Limine.
                                                6
pain and emotional distress were a result of the Celect filter or, as Cook contends, pre-

existing conditions unrelated to the filter.

III.   Conclusion
       The court finds Dr. Leventhal’s opinions are relevant and reliable and will assist

the jury in resolving this case. Accordingly, Plaintiff’s Motion to Exclude the Testimony

of Bennett L. Leventhal, M.D. (Filing No. 8611) is DENIED.



SO ORDERED this 19th day of November 2018.




Distributed Electronically to Registered Counsel of Record.




                                               7
